Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 24, 2022

                                    No. 04-22-00174-CV

                                    Antonio G. CANTU,
                                         Appellant

                                             v.

           BEXAR APPRAISAL DISTRICT AND MICHAEL AMEZQUITA,
                                Appellees

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI22041
                       Honorable John D. Gabriel Jr., Judge Presiding


                                      ORDER
       On May 16, 2022, appellant’s counsel filed a motion to withdraw as appellate counsel.
After consideration, we grant the motion.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court